Citation Nr: 0117326	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.

2. Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 through 
January 1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a February 
2000 rating decision of the RO in St. Petersburg, Florida, 
which denied the veteran's claims for service connection for 
posttraumatic stress disorder and diverticulitis.  The 
veteran expressed his disagreement with the RO's decision in 
a NOD filed in June 2000.  The RO issued a SOC later that 
month and the veteran perfected his appeal in July 2000.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).  Furthermore, if the veteran did 
not engage in combat with the enemy, or the claimed stressors 
are not related to combat, then the claimant's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  See Fossie v. West, 12 Vet. App. 1, 6 (1998), 
wherein the Court stated, "If the veteran engaged in combat, 
his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors."

In this case, the record shows that in June 1999, the veteran 
submitted a claim for service connection for, inter alia, 
posttraumatic stress disorder (PTSD).  In connection with 
this claim, the veteran has submitted medical records from 
private physicians and from the VA Medical Center (VAMC) in 
Orlando, Florida.  A review of these records shows no 
diagnosis of PTSD.

In March 2000, the veteran submitted a letter from a 
physician who treated him from the 1950's through the 1970's.  
The physician wrote, "As I understand from Bob's history, he 
had stress problems while in service.  From 1946 to 1952, he 
worked for United Airlines as an agent and again had stress 
problems."  The letter also states that the veteran 
experienced further "stress problems" around 1956 and that 
the physician "had him on nerve medication and tranquilizers 
most of the time."  The physician had been retired since 
1989 and had no records regarding the veteran, other than 
those previously associated with the claims file.

In May 2000, the veteran submitted a letter from his current 
treating physician that stated that the veteran had a history 
of anxiety disorder.  The physician reports that the veteran 
was told to retire at age 58 because if his inability to 
handle "stress loads".  The physician notes that the 
veteran "has had no psychiatric diagnoses which would impact 
his current level of functioning."

A review of the claims file reveals that neither the 
veteran's service medical records or his service personnel 
records have been associated with the claims file.  Further 
examination of the claims files also shows that the RO has 
not requested that the veteran provide a detailed description 
of the specific traumatic incidents that produced the stress 
resulting in the claimed PTSD, nor has the RO asked the 
veteran to identify facilities and/or physicians who have 
treated him for any psychological disorder related to 
service.

Before the Board enters its final determination in this 
matter, it would be useful to know whether the veteran was in 
fact exposed to any traumatic events in service.  The 
veteran's service medical records and service personnel 
records should also assist the Board in reaching a 
determination.  These records should be obtained and 
associated with the claims file.  The veteran should also be 
afforded the opportunity to furnish information regarding the 
events he believes caused him to develop PTSD.

With respect to the claim for service connection for 
diverticulitis, the Board notes that as discussed above, the 
veteran's service medical records have not been associated 
with the claims file.  Medical records that have been 
associated with the claims file show that in May 1967 he was 
hospitalized and underwent surgery to remove a diverticulum, 
but do not offer an opinion on the origin of the veteran's 
condition.  The RO must obtain and associate the veteran's 
service medical records with the claims file.  The Board 
believes it cannot enter its determination in this matter 
until such further development is accomplished.

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2. The RO should attempt to obtain and 
associate with the claims file the 
veteran's service medical records and 
personnel records.

3. The RO should contact the veteran and 
ask him to identify all sources of 
treatment received for diverticulitis and 
to furnish authorizations for release of 
medical records.  The records should then 
be obtained.  If any private records 
cannot be obtained, the RO should notify 
the veteran and provide him an 
opportunity to attempt to obtain them.

4. The RO should contact the veteran and 
ask him to identify all sources of 
treatment received for PTSD and to 
furnish authorizations for release of 
medical records.  The records should then 
be obtained.  If any private records 
cannot be obtained, the RO should notify 
the veteran and provide him an 
opportunity to attempt to obtain them.

5.     The veteran should be asked to 
provide a description of those in-service 
events he believes precipitated the onset 
of PTSD, and, in particular, the date(s) 
and location(s) that any such events 
occurred, as well as the names and 
designations of military units involved, 
the names and ranks of any individuals 
involved and the units and/or 
organizations to which they were 
assigned.  In connection with this 
action, and if deemed necessary based on 
the information provided by the veteran, 
the  request verification of any detailed 
stressor information provided by the 
veteran by the U.S. Armed Services Center 
for Research of Unit Records.

6.     After the foregoing development is 
completed, the RO must make a specific 
determination, based upon the complete 
record as to whether or not the veteran 
was exposed to a stressor or stressors in 
service, and if so the nature of the 
stressor.  The RO must make a finding as 
to whether or not the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility issues raised by the 
record.

7.     After reviewing all the evidence, 
the RO should then enter its determination 
as to whether service connection for 
diverticulitis is warranted.

Thereafter, the RO should readjudicate this claim.  If the 
benefits sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

